IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                  FILED
                                                                October 31, 2008
                               No. 08-40342
                             Summary Calendar               Charles R. Fulbruge III
                                                                    Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

ERIC GARCIA

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Southern District of Texas
                         USDC No. 1:08-CR-101-ALL


Before DAVIS, GARZA, and PRADO, Circuit Judges.
PER CURIAM:*
      Eric Garcia appeals the sentence imposed after the district court revoked
the term of supervised release that he was serving in connection with his 2006
conviction for conspiracy to possess with the intent to distribute marijuana.
Garcia argues that the district court’s written judgment of revocation conflicts
with its oral pronouncement of sentence. The Government agrees. Because the
parties had no opportunity at sentencing to consider or object to the written



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 08-40342

judgment, we review for abuse of discretion. See United States v. Bigelow, 462
F.3d 378, 381 (5th Cir. 2006).
      Garcia pleaded true at his revocation hearing to violating the terms of his
supervised release. The district court consequently revoked Garcia’s term of
supervised release and imposed a six-month term of imprisonment. In addition,
the court, inter alia, imposed as a special condition that Garcia undergo a four-
month period of electronic monitoring. The district court did not mention any
form of home confinement during its sentencing pronouncement. However, the
written judgment specifically imposed on Garcia the special condition of four
months of home detention with the possibility of electronic monitoring.
      If a written entry of judgment conflicts with an oral pronouncement at a
sentencing hearing, the oral pronouncement controls. Bigelow, 462 F.3d at 381,
383. Accordingly, because the district court’s oral pronouncement of sentence
conflicts with its written judgment with regard to the imposition of home
detention as a special condition, the case is remanded for the district court to
amend the written judgment to conform to the district court’s oral
pronouncement of sentence. See United States v. Martinez, 250 F.3d 941, 942
(5th Cir. 2001).
      REMANDED.




                                       2